IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


IN RE: HAVER VS CITY OF                       : No. 142 EM 2019
PHILADELPHIA, A PETITION FOR                  :
MANDAMUS AND EXPEDITED HEARING                :
                                              :
                                              :
PETITION OF: LANCE HAVER                      :


                                      ORDER



PER CURIAM

      AND NOW, this 10th day of March, 2020, the Application for Exercise of King’s

Bench Power or Extraordinary Jurisdiction is DENIED.